Citation Nr: 1120100	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-41 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 2001 to November 2001, from October 2003 to September 2004, and October 2005 to August 2007.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Paul, Minnesota, Regional Office (RO).  By a rating action in November 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  Subsequently, in July 2009, the RO denied a claim for service connection for adjustment disorder.  The Veteran perfected an appeal of those denials.  

On October 29, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The November 2008 rating decision also denied service connection for a knee disorder.  The veteran filed a notice of disagreement (NOD) in March 2009.  The RO provided a statement of the case (SOC) in May 2009.  In March 2010, more than one year after notice of the November 2008 rating decision, the Veteran filed a substantive appeal (via a VA Form 9).  On the Form 9, the Veteran checked the box indicating that he was appealing "all of the issues listed on the statement of the case and any supplemental statements of the case; he also maintained that he has suffered chronic physical pain that comes and goes since he has been back from deployment.  On review, the issue of service connection for a knee disorder has not been certified to the Board, and there does not appear to be a decision specifically addressing whether an appeal was timely filed.  As such, the question of timeliness of appeal is referred to the RO for appropriate action.  


REMAND

The Veteran contends that he has a psychiatric disorder, including PTSD, as a result of stressors incurred during his service in Iraq and Kosovo.  At his personal hearing in October 2010, the Veteran stated that he did not want to talk about his mental issues because he did not want to deal with the fact that he might have PTSD.  The Veteran reported that, upon his return from Iraq, everything seemed out of order; he stated that everything was stressful and complicated.  The Veteran related that the only time he was able to become normal was when he was with his old friends from their old squadron.  The Veteran testified that he experiences emotional numbness, and he still has dreams that he is fighting in the war.  The Veteran indicated that he feels totally helpless and hopeless.  The Veteran stated that he has a fear of being labeled crazy if he is diagnosed with PTSD.  

The Veteran recalled two traumatic incidents that occurred in service.  One occurred while he was pulling security and received word that they were receiving enemy fire and he was walking around the compound with bullets ricocheting around.  The Veteran reported another incident that occurred toward the end of his deployment, when he was at the base store.  An explosion occurred behind him and knocked him to the ground.  It was argued that while the Veteran was not diagnosed with PTSD during the October 2008 VA examination, the VA examiner noted clear markers indicating that the Veteran is suffering from symptoms of PTSD.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Board notes that, effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran's DD Form 214 and other documents of record reveal that the Veteran served in Kosovo and Iraq as an infantryman.  He was awarded the Global War on Terrorism Service Medal, the Kosovo Campaign Medal, the Iraqi Campaign Medal, and the Combat Infantry Badge.  The DD Form 214 also noted that the Veteran served in a designated imminent danger pay area.  

The matter at hand appears to turn on whether a diagnosis has been made that conforms to DSM-IV criteria, and whether there is a link between his current symptoms and in-service stressors.  

The evidence is unclear regarding whether the Veteran has a diagnosis of PTSD or other psychiatric disorder that is related to his in-service experiences.  In this regard, following a VA examination in October 2008, which included a mental status examination and MMPI-2 testing, the Veteran was given Axis I diagnosis of adjustment disorder with mixed emotional features.  The examiner stated that, "based on the clinical interview as well as his history, he did not meet the criteria for PTSD; therefore, it is less likely than not that his current condition is the result of any events that occurred while he was on active duty in Iraq or in Kosovo.  On the other hand, he reports alcohol abuse when he first returned, as well as an adjustment disorder with mixed emotional features."  A VA outpatient treatment record in September 2009 shows a positive PTSD screening.  

Given the positive PTSD screen, obtained since the VA examination, and because the October 2008 examiner seemed somewhat equivocal about whether the Veteran in fact had psychiatric problems upon return from his overseas deployment, the 2008 examination report is insufficient.  Moreover, the VA examiner did not opine as to the relationship, if any, between the diagnosis of adjustment disorder and the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran should be given another VA examination wherein all his PTSD stressors are evaluated and an opinion should be provided regarding the relationship between each diagnosed disability and his military service.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA examination to determine whether he has PTSD, and to determine the degree of likelihood that PTSD or any other diagnosed psychiatric disorder, to include adjustment disorder is etiologically related to service.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether any psychiatric disorder found is at least as likely as not (i.e., to at least a 50:50 degree of probability) attributable to the Veteran's period of active military service.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If PTSD is diagnosed, the stressor(s) to which the diagnosis is attributed should be identified.  The examination report should include a complete rationale for all opinions expressed.  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD and adjustment disorder.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  No action is required of the Veteran until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

